189 F.2d 965
Edwin A. ELLIOTT, Regional Director of the Sixteenth Region of the National Labor Relations Board, etc., Appellant,v.AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, A. F. OF L., et al.
No. 14220.
United States Court of Appeals Eighth Circuit.
May 4, 1951.

Appeal from the United States District Court for the Western District of Missouri.
David P. Findling, Associate General Counsel, National Labor Relations Board, and Winthrop A. Johns, Asst. General Counsel, National Labor Relations Board, Washington, D. C., for appellant.
Daniel J. Leary, Joplin, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, 91 F. Supp. 690, on motion of appellant.